Citation Nr: 1643285	
Decision Date: 11/14/16    Archive Date: 12/01/16

DOCKET NO.  14-20 230A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen the claim of entitlement to service connection for a psychiatric disorder.  

2.  Whether new and material evidence has been received sufficient to reopen the claim of entitlement to service connection for degenerative joint disease, multiple joints.  

3.  Whether new and material evidence has been received sufficient to reopen the claim of entitlement to service connection for scars on face, secondary to beating.  

4.  Whether new and material evidence has been received sufficient to reopen the claim of entitlement to service connection for residuals, acute gastritis and gastroenteritis.  

5.  Whether new and material evidence has been received sufficient to reopen the claim of entitlement to service connection for frostbite.  

6.  Whether new and material evidence has been received sufficient to reopen the claim of entitlement to service connection for hematuria.  

7.  Whether new and material evidence has been received sufficient to reopen the claim of entitlement to service connection service connection for a duodenal ulcer.  

8.  Entitlement to special monthly compensation (SMC) based on the need for regular aid and attendance of another person or on being housebound.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Keyvan, Counsel


INTRODUCTION

The Veteran had active service from March 1959 to June 1959.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2012 and May 2015 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In the April 2012 rating decision, the RO framed the issue on appeal as entitlement to service connection for posttraumatic stress disorder (PTSD).  A review of the record indicates that the Veteran was also diagnosed as having major depressive disorder not otherwise specified (NOS) and anxiety disorder NOS.  The United States Court of Appeals for Veterans Claims (Court) addressed the scope of claims generally in regard to what is claimed versus what should be addressed by VA.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In Clemons the Court explained that, in determining the scope of a claim, the Board must consider the Veteran's description of the claim, symptoms described, and the information submitted or developed in support of the claim.  Id. at 5.  In light of the Court's decision in Clemons, and the varying diagnoses recounted above, the Board has recharacterized the claim for PTSD to entitlement to service connection for a psychiatric disorder-as stated on the title page of this decision and his appeal is perfected to the Board as to all psychiatric disorders.  This will provide the most favorable review of the Veteran's claims for a psychiatric disorder in keeping with the Court's holding in Clemons.  

To establish jurisdiction over the psychiatric disorder claim, the Board must first consider whether new and material evidence has been received to reopen the claim.  See 38 U.S.C.A. §§ 5108, 7105 (West 2014).  The Board must proceed in this fashion regardless of the RO's actions.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) and VAOPGCPREC 05-92.  As discussed fully under the analysis section, the Board finds that new and material evidence has been submitted sufficient to reopen the claim of entitlement to service connection for a psychiatric disorder.  Thus, the Board is granting this aspect of the Veteran's appeal. 

The other issues derive from the May 2015 rating decision.  

The Veteran requested a hearing before a Veterans Law Judge at his local VA office.  However, in correspondence dated in February 2015, the Veteran withdrew his hearing request.  Under 38 C.F.R. § 20.704 (e), a request for a hearing may be withdrawn by an appellant at any time before the hearing.  Thus, the Veteran's hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704 (e) (2015).

The underlying de novo claim of service connection for a psychiatric disorder, the claims for entitlement to SMC based on the need for regular aid and attendance of another person or on being housebound; as well as the petition seeking to reopen the Veteran's claims for service connection for degenerative joint disease of multiple joints, residuals of frostbite, a gastrointestinal disability, duodenal ulcer, hematuria, and scars on face secondary to beating are addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDINGS OF FACT

1.  In an October 2005 decision, the Board denied a claim for service connection for a psychiatric disorder, on the basis that the evidence did not show a current diagnosed psychiatric disability, and there was no evidence of a link between the Veteran's medical condition and service.  

2.  The evidence received since the October 2005 Board decision, by itself, or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate the claim for service connection for a psychiatric disorder and raises a reasonable possibility of substantiating that claim.


CONCLUSIONS OF LAW

1.  The October 2005 Board decision which denied service connection for a psychiatric disorder is final.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.1100 (2015).  

2.  The evidence received subsequent to the October 2005 Board decision is new and material, and the previously denied claim for service connection for a psychiatric disorder is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).  No discussion as to whether VA met its duties is necessary at this time because the Board is taking no action unfavorable to the Veteran at this time.  

II.  Claim to Reopen

In the current appeal, the Veteran contends that he developed a number of psychiatric disorders, to include PTSD, as a result of his in-service experiences while serving in the U.S. Coast Guard.  In this regard, the Board observes that the Veteran's claim seeking service connection for a psychiatric disorder was last considered and denied in the October 2005 Board decision.  Notice of this denial was provided to the Veteran, and the Board's decision in the matter is final.  See 38 U.S.C.A. §§ 7103(a), 7104(b); 38 C.F.R. §§ 20.1100.  

The Veteran filed an application to reopen his claim seeking service connection for a psychiatric disorder in July 2010.  Despite the finality of a prior adverse decision, a claim will be reopened and the former disposition reviewed if new and material evidence is furnished with respect to the claim which has been disallowed.  38 U.S.C.A. §5108; 38 C.F.R. §§ 3.156(a), 20.1100, 20.1105.  

New and material evidence means evidence not previously submitted to agency decision makers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of reopening a claim, the credibility of newly submitted evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness.).  

In Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4) , which "does not require new and material evidence as to each previously unproven element of a claim."  Therefore, it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element, as it would "force the veteran to provide medical nexus evidence to reopen his claim so that he could be provided with a medical nexus examination by VA."  

As noted above, in the October 2005 decision, the Board denied service connection for a psychiatric disorder on the basis that the evidence did not demonstrate a confirmed diagnosis of PTSD that was causally or etiologically related to the Veteran's military service.  Evidence received since the October 2005 Board decision includes an April 2011 and April 2012 letter issued by the Veteran's licensed clinical social worker.  In the April 2011 letter, this social worker diagnosed the Veteran with having PTSD and depression, and noted that the Veteran had been seeking mental health treatment with him, and his prescribing psychiatrist at the VA outpatient center since June 2010.  According to this social worker, the Veteran had presented with symptoms of extreme hypervigilance and anxiety and reported to experience difficulty trusting in anyone.  The social worker noted that he, along with the Veteran's prescribing psychiatrist, had tried to provide him with both medication and skills that would assist him in dealing with the effects of the traumas he sustained while serving in the military, but due to the severity of his symptoms and his concrete thinking, he had made very little progress in implementing any changes.  In the April 2013 letter, P.S. determined that the Veteran had diagnoses of PTSD, major depressive disorder, and anxiety disorder, and discussed how he fulfilled the Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) ("DSM-IV") diagnostic criteria for PTSD.  P.S. further related the Veteran's PTSD to the traumatic events he encountered in service, noting that the Veteran was reportedly targeted and beaten by his fellow servicemen when he attempted to defend one of his fellow recruits who was being bullied and beaten by his classmates.  In a November 2014 letter, the social worker determined that the Veteran fulfilled the diagnostic criteria for PTSD under both the DSM-IV and DSM-V criteria for PTSD.  

This evidence is new, in that it was not previously of record at the time of the October 2005 Board decision.  Further, the Board finds that these reports provide further discussion concerning whether the Veteran has a current diagnosed psychiatric disability, and whether his psychiatric disability is related to service.  Because the Board in October 2005 denied the claim, in part, because the evidence did not reflect that the Veteran had a diagnosed psychiatric disability that was incurred in service, this new evidence relates to an unestablished fact necessary to substantiate the claim.  Thus, the Board finds that new and material evidence has been presented to reopen the previously denied claim for service connection for a psychiatric disability.  This aspect of his appeal is, therefore, granted.  However, as will be explained below, the Board is of the opinion that further development is necessary before the merits of the underlying de novo claim for service connection for a psychiatric disorder can be addressed.  


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a psychiatric disorder is reopened.  



REMAND

The Veteran contends that he suffers from psychiatric problems after encountering several traumatic experiences in service.  In his September 2010 stressor statement, the Veteran asserted that he was beaten numerous times in service when he tried to prevent the beating and ultimate death of one of his fellow African-American recruits by his fellow servicemen.  According to the Veteran, because he attempted to come to his fellow serviceman's defense, throughout the remainder of his service he was beaten, assaulted and harassed by his classmates, and when he attempted to report these incidents to his Captain, he was "arrested for breaking restriction because [he did not] have permission from the Petty officers."  The Veteran claims that he also tried to report these incidents to the Chaplain and anyone else, but no one wanted to listen.  According to the Veteran, due to the fact that no one helped him, he had no choice but to defend himself against the punches, kicks and general harassment from his fellow servicemen.  The Veteran also recounted how he was punished for attempting to report his classmates' behavior, and recalled a number of incidents wherein he was either not allowed to eat meals alongside his fellow servicemen, or assigned extra guard duty shifts.  He also recalled one incident in which he was attacked, beaten and left for dead in the water.  See September 2010 stressor statement; see also February 2000 and June 2001 Statements of Veteran.  

Turning to the available service treatment records, the Board notes that at the March 1959 enlistment examination, the clinical evaluation of the Veteran's psychiatric system was shown to be normal.  A summary of the May 1959 Recruit Evaluation Board reflects that the Veteran had been in recruit training since March 1959, and in that timespan he had accumulated 74 demerits.  The Veteran was dropped back in his training twice for these demerits; once as a test failure, and once by order of the Training Officer due to trouble with men in his company.  It was noted that at one point, the Veteran drew a knife and threatened two other recruits.  It was also noted that although the Veteran had passed the first progress test, his training had been unsatisfactory, as he failed to carry out routine training procedures, was inattentive at lectures and careless in the performance of his duties, and he broke restriction and required constant checks and supervision.  The Evaluation Board determined that the Veteran had a character disorder that rendered him unsuitable for further retention in service, and recommended that he be discharged from the Coast Guard with a general discharge by reason of unsuitability.  At the May 1959 discharge examination, the clinical evaluation of the psychiatric system was shown to be normal.  The Veteran also submitted what appears to be a clinical report dated in May 1959 reflecting his reports of aches and pains "with stiffness of his muscles" following an extra shift three nights prior.  The Veteran also reportedly experienced an episode of gagging, and admitted to being tense and nervous.  The physical examination was negative for any abnormalities and the Veteran was diagnosed with having a functional musculoskeletal reaction.  In what appears to be a hand-written notation on the clinical report, it was noted that "when attacked lay in water on beach for hours, frostbite + exposed cracked skull and internal bleeding."  A treatment report issued from the U.S. Coast Guard Receiving Center, and dated in June 1959, reflects that the Veteran was diagnosed with a contusion in the left ear due to trauma, and discharged with a wound behind the left ear.  

In addition to his own statements, the Veteran also submitted numerous statements from his family members and friends, all of whom described their own experiences with the Veteran throughout their years of knowing him post-service, as well as their understanding of the abuse the Veteran reportedly endured in service.  

The Veteran was afforded a VA examination in January 2005, during which time he reported that during his active military service, he was "brutally attacked" by his fellow military servicemen for attempting to defend one of his classmates, and specifically that he sustained approximately thirty beatings.  The Veteran claims that he was beaten in his sleep, beaten while taking showers, and beaten routinely during his military drills.  The Veteran also recalled how in May 1959, he was attacked while sleeping, thrown into the Chesapeake Bay where he spent approximately twelve hours in freezing water, and the Coast Guard ultimately "found his body on a beach."  According to the Veteran, he was subsequently "kept awake for seven days as a form of torture" and he was "forced" to "march until he dropped."  The examiner found no documentation in the Veteran's service treatment records to support his claims, and further observed that the Veteran started his recruit training in March 1959, and had accumulated 74 demerits necessitating discharge by reason of unsuitability.  The examiner also noted that the service treatment records include a discharge physical examination that documents only a 2.5 inch scar at the left arm and a burn scar on the left arm.  After evaluating the Veteran, the examiner determined that the Veteran's claims were unfounded.  Upon reviewing his claims file, the examiner noted inconsistencies between the Veteran's claims and his service treatment records.  After reviewing his claims file in full, and conducting a mental status evaluation of the Veteran, the VA examiner diagnosed the Veteran with malingering, and histrionic personality disorder.  According to the examiner, it is as likely as not that the Veteran does not have a psychiatric disorder related to his service in the United States Coast Guard.  In reaching this assessment, the examiner relied on the Veteran's service treatment records which reflected that he was discharged prematurely from the military due to "unsuitability" which was due to a characterological disorder.  According to the examiner, there was not objective evidence to substantiate the Veteran's claims of physical abuse while in the U.S. Coast Guard.  The examiner also noted that despite the Veteran's claims of a severe psychiatric disorder, he had never received treatment for any psychiatric problem.  

The Veteran was afforded another VA psychiatric examination in May 2011.  Based on his review of the claims file, as well as his discussion with, and his evaluation of the Veteran, the examiner determined that the Veteran did not meet the DSM-IV criteria for a diagnosis of PTSD, but did diagnose the Veteran with anxiety disorder NOS and depressive disorder NOS.  According to the examiner, it was less likely as not that either psychiatric disorder was the same as, or a result of the Veteran's PTSD shown during active duty.  According to the examiner, the Veteran's account of coming to the aid of an African-American Coast Guard recruit and being attacked by other Coast Guard recruits as a result of this is not confirmed by the service treatment records.  The examiner also noted that the service record documents the fact that the Veteran received 74 demerits during recruit training, and on one occasion, he allegedly drew a knife and threatened two other recruits.  

In a statement date-stamped as received in April 2001, the Veteran's friend noted that the Veteran had been receiving disability benefits at the Social Security Administration (SSA).  A February 2002 VA treatment report reflects that Veteran had been receiving social security benefits since 1974.  In a statement dated in November 2009, and date-stamped as received in October 2010, the Veteran stated that he had been receiving benefits from the SSA since he was thirty years old. The May 2011 VA examiner also noted that the Veteran had been receiving SSA benefits for both physical and psychiatric problems since 1974.  When VA has notice that the Veteran may be receiving disability benefits from the SSA, and that records from that agency may be relevant, VA has a duty to acquire a copy of the decision granting SSA disability benefits, and the supporting medical documents on which the decision was based.  See Hayes v. Brown, 9 Vet. App. 67 (1996).  Therefore, on remand, VA should acquire a copy of the decision granting SSA disability benefits, as well as copies of the medical records used in the determination of benefits made to the Veteran by SSA.  In addition, an effort should also be made to obtain any VA and private medical records pertaining to ongoing treatment the Veteran has received for his psychiatric symptoms that are not already on file.  Under the VCAA, VA has an obligation to make a reasonable effort to obtain identified private treatment records.  See 38 C.F.R. § 3.159(c)(1); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent). 

By way of the May 2015 rating decision, the RO denied the Veteran's claim for entitlement to SMC based on the need for regular aid and attendance of another person or on being housebound.  The RO also denied the Veteran's petition to reopen his claim seeking service connection for scars on face, secondary to beating, as well as his petition to reopen his claim seeking service connection for a gastrointestinal disability, to include the residuals of acute gastritis and gastroenteritis.  In addition, the RO denied the Veteran's petition to reopen his claim for service connection for degenerative joint disease of multiple joints, his petition to reopen the claim for service connection for residuals of frostbite, his petition to reopen his claim for service connection for hematuria, and his petition to reopen his claim seeking service connection for duodenal ulcer.  In the July 2015 Notice of Disagreement (NOD) form, the Veteran expressed his disagreement with the RO's denial of these claims.  

The Court has held that, when an appellant files a timely NOD as to a particular issue and no statement of the case (SOC) is furnished, the Board should remand, rather than refer, the claims for issuance of an SOC.  See Manlicon v. West, 12 Vet. App. 238 (1999).  VA regulation requires such remand.  38 C.F.R. § 19.9(c) (2015).  Under these circumstances, an SOC concerning the above-referenced issues should be issued.  

Accordingly, the case is REMANDED for the following action:

1.  Send a letter to the Veteran requesting that he identify all VA and non-VA health care providers, other than those already associated with the Veteran's claims file, that have treated or evaluated him since service for his claimed disabilities.  This shall specifically include updated treatment records from VA dated since May 2015.  The aid of the Veteran in securing these records, to include providing necessary authorization(s), should be enlisted as needed.  If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the Veteran informed in writing.  The Veteran may submit medical records directly to VA.  

2.  If so, obtain the SSA records pertinent to the Veteran's claim for disability benefits, including medical records relied upon concerning that claim, and associate them with the claims file.  All efforts to obtain these records should be fully documented, and SSA should provide a negative response if these records are not available.  

3.  Furnish the Veteran an SOC regarding the claim for entitlement to SMC based on the need for regular aid and attendance of another person or on being housebound; as well as the petition to reopen the claims seeking service connection for degenerative joint disease, multiple joints; scars on face, secondary to beating; a gastrointestinal disability, to include the residuals of acute gastritis and gastroenteritis; residuals of frostbite; hematuria; and duodenal ulcer.  The Veteran should be informed that he must file a timely substantive appeal in order to perfect an appeal to the Board.  38 C.F.R. §§ 20.200, 20.202, 20.302(b).  If, and only if, the Veteran files a timely appeal should any of these issues be returned to the Board.  

4.  After completing the above, and undertaking any additional evidentiary development deemed necessary, readjudicate the issue of entitlement to service connection for a psychiatric disability.  If the benefit sought is not granted, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


